Name: 88/251/EEC: Commission Decision of 28 March 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  EU finance
 Date Published: 1988-04-27

 Avis juridique important|31988D025188/251/EEC: Commission Decision of 28 March 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 106 , 27/04/1988 P. 0040 - 0040*****COMMISSION DECISION of 28 March 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (88/251/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas on 12 January 1988 the Government of the United Kingdom has forwarded, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the administrative provisions relating to the fixation of the reference income for 1988; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, having regard to the compliance of the abovementioned provisions with the aforementioned Regulation and taking into account the objectives of the latter and the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas the fixation of the reference income for 1988 satisfies the conditions of Article 2 (3) of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Taking into account the provisions relating to the fixation of the reference income for 1988, the measures adopted by the United Kingdom pursuant to Regulation (EEC) No 797/85 continue to meet the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 28 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.